Citation Nr: 1241866	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 2004 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran had requested to testify at a hearing before a Decision Review Officer in her August 2010 substantive appeal (VA Form 9).  This request was subsequently withdrawn in a March 2012 statement by the Veteran's representative.  Accordingly, the Board will proceed with appellate review. 


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability in either ear. 

2.  Tinnitus did not manifest during active service and is not related to hazardous noise exposure during active service. 


CONCLUSIONS OF LAW

1.  A hearing loss disability in either ear was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a June 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of her claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting her in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes in this regard that the Veteran's service treatment records only date up to June 2007, although the Veteran's DD 214 gives a separation date of January 30, 2009.  The claims file shows that the Records Management Center (RMC) transferred the Veteran's service treatment records to the RO in April 2009, but that the RO made a follow-up request to the RMC in June 2009 for any outstanding service treatment records, as it appeared that there were missing records for roughly the last year and a half of the Veteran's service.  The RMC replied in June 2009 that all available records had been transferred to the RO, and that additional records were not found or located at the RMC.  The RO subsequently issued a memorandum making a formal finding of unavailability of the Veteran's "complete" service treatment records, which was associated with the file.  The memorandum sets forth VA's attempt to obtain the records from the RMC and also its request for records from the Veteran herself in a June 2009 letter.  The Veteran was also informed in an August 2009 letter of VA's inability to obtain any outstanding service treatment records, and was again requested to submit any of these records that might be in her possession. 

The Board finds that further efforts to obtain any outstanding service treatment records is not warranted, as the evidence strongly indicates that the complete service treatment records have been obtained, and that are no missing records.  Preliminarily, the Board notes that the Veteran's complete service treatment records should have been retired to the RMC given her recent separation from service in January 2009, and indeed it was the RMC which forwarded those records to the RO at its request in April 2009.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section A.3.c.  Her records would not have been retired to the National Personnel Records Center (NPRC).  See id.  Thus, it was appropriate for the RO only to seek the Veteran's records from the RMC.  As noted, the RMC transferred those records to the RO in April 2009, and stated that no additional records could be found. 

Importantly, the record indicates that the Veteran did not actually serve beyond June 2007, and therefore additional service treatment records would not have been generated for the remainder of her service.  In this regard, the Veteran's service personnel records show that she was sentenced by a July 2007 special court martial order to confinement for 55 days and a bad-conduct discharge for being absent without leave (AWOL) on several occasions in 2006.  (The RO found in a June 2009 administrative decision that the Veteran's service was not dishonorable, and therefore that the character of her discharge was not a bar to VA benefits, as there were clearly extenuating circumstances for her periods of AWOL.)  Moreover, and significantly, a June 2007 service examination is characterized as a separation examination.  Furthermore, the Veteran's DD 214 states that the Veteran was not present to sign it.  Taken together, this evidence shows that notwithstanding the fact that her actual date of separation is listed as January 30, 2009, the Veteran did not serve beyond June 2007, and therefore no additional service treatment records or separation examination were generated for the remainder of her service.  Of course, the Veteran is eligible for any disability incurred in or aggravated during the remainder of her service, which ended in January 30, 2009, but it seems clear that no additional service records were created during this time period.  The Veteran has not alleged otherwise.  As such, the Board finds that the Veteran's complete service treatment records have been obtained and associated with the claims file, and therefore further efforts to obtain any outstanding records would be futile. 

The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA audiological examinations were performed in September 2009 and August 2011.  The Board finds that the VA examination reports are adequate for the purpose of making decisions on these claims, as the examiner reviewed the claims file and medical history, examined the Veteran, to include conducting audiological testing, and provided complete rationales for the opinions stated which are grounded in the clinical findings made on examination and the Veteran's medical history.  Based on the examination reports, the Board finds that it is able to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Accordingly, the Board concludes that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus, which she argues were caused by hazardous noise exposure from machine gun fire, small arms fire, artillery fire, and rocket fire while serving in Iraq.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Board finds that a bilateral hearing loss disability has not been established.  Specifically, the September 2009 VA examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
5
5

A speech recognition test using the Maryland CNC word list yielded scores of 100 percent for both ears.  The Veteran's puretone thresholds and speech recognition test scores show that the Veteran's hearing was normal under VA law at this time.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  The examiner likewise found that the Veteran's scores showed normal hearing in both ears. 

The August 2011 VA examination report also shows normal hearing.  Specifically, it reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
5
10
10
10

The Veteran's speech recognition scores using the Maryland CNC word list were 98 for the right ear and 96 percent for the left ear.  The Veteran's puretone thresholds and speech recognition test showed normal hearing bilaterally, as defined by VA law.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  The examiner confirmed that the Veteran had normal hearing in both ears.  

Thus, a current hearing loss disability has not been established for either ear during the pendency of this claim based on the competent medical evidence of record. 

The Board acknowledges the Veteran's contention that she currently has hearing loss.  In this regard, she is competent to report subjective symptoms, to include experiencing hearing loss. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation).  However, the Board gives more weight to the objective clinical findings in the September 2009 and August 2011 VA examination reports than to the Veteran's lay statements, as the former are much more probative of whether the Veteran has disabling hearing loss as defined under VA law, which is based on the results of puretone threshold and speech recognition testing.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Whether the Veteran's hearing loss meets these criteria cannot be made based on lay observation but rather requires specific audiological testing performed by appropriately trained medical professionals.  Therefore, the Veteran's statements are not competent to establish the presence of a current hearing loss disability and are outweighed by the objective testing results shown in the September 2009 and August 2011 VA examination reports.  

There is no other competent evidence of record indicating that the Veteran has a hearing loss disability in either ear. 

Based on the foregoing evidence, the Board finds that a current hearing loss disability has not been established for either ear during the pendency of this claim.  
Under VA law, service connection may not be awarded in the absence of a current disability.  See 38 U.S.C.A. § 1110, 1131; Shedden, 381 F.3d at 1166-67 (holding that service connection requires, in pertinent part, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).
Accordingly, the Board finds that service connection for a hearing loss disability is not warranted for either ear.  See id.

With regard to the Veteran's claim for tinnitus, the Board finds that a current disability has been established.  In this regard, tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S ) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board finds that the competent and credible evidence shows that the Veteran has tinnitus.

Under the second Shedden element, there must be evidence of a relevant in-service disease, injury, or event.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  However, while service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); see also Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Here, the Veteran has not stated and the evidence does not otherwise establish that the Veteran engaged in combat with the enemy.  However, the Veteran's DD 214 does show that she was deployed to Iraq where the United States was involved in combat operations.  Thus, the Board finds that based on the circumstances of the Veteran's service, hazardous noise exposure has been established from small arms fire and other such sources.  See 38 U.S.C.A. § 1154(a).

While the Board finds that hazardous noise exposure has been established, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus manifested in service or was otherwise caused or aggravated by military noise exposure.  In this regard, the Board acknowledges the Veteran's assertion that her tinnitus manifested in 2006 during her deployment to Iraq.  The Veteran is competent to make such an assertion, as tinnitus is a condition which can be detected by lay observation alone.  The competency of evidence differs, however, from the weight and credibility assigned to the evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board does not find it credible that the Veteran's tinnitus manifested during active service.  Not only are the service treatment records negative for any mention of tinnitus, but the Veteran denied ear trouble in her June 2007 separation examination, after her deployment to Iraq.  While twenty-two medical conditions that the Veteran had at the time are listed on this form, they do not include tinnitus or ringing in the ears.  The Board does not find it plausible that there would be a failure to mention tinnitus if it had in fact been present.  Thus, because the Veteran's statement in support of a claim for benefits is inconsistent with more probative evidence in the form of her service treatment records, the Board finds that the former is not credible.  See id.; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

As discussed above, service connection may still be established for tinnitus if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  

The Board finds that a relationship to service has not been shown.  In the August 2011 VA examination report, the examiner found that the Veteran's hearing was normal bilaterally and that there was no evidence of acoustic trauma.  Moreover, the examiner noted that there were no complaints of hearing loss, tinnitus, or ear trouble in the Veteran's medical records.  Thus, the examiner concluded that in the absence of acoustic damage or documentation of tinnitus, it was "not at least as likely as not" that the Veteran's tinnitus was related to military noise exposure.  The Board presumes based on the context of the opinion that in the phrase "not at least as likely as not," the examiner meant that it was less likely as not that the Veteran's tinnitus was related to service, as the examiner did not suggest that there was any evidence which would support a relationship to service.  The Board finds that the August 2011 examination report is highly probative, as it was authored by an audiologist who concluded based on a physical examination of the Veteran and a review of the claims file and relevant medical history that the Veteran's tinnitus was not related to military noise exposure in the absence of evidence of acoustic trauma from such exposure, to include hearing loss.  

Given the Board's finding that there is no credible evidence that tinnitus manifested in service, and the fact that the VA examiner concluded that the Veteran's tinnitus was not related to noise exposure in service in the absence of trauma or acoustic damage, the Board further finds by logical extension that there is no credible evidence of a continuity of symptoms after service.  Specifically, given the Veteran's assertion that her tinnitus had been present since about 2006 or 2007 (she stated at the VA examination that it had been present for three or four years, and in her formal application for service connection that it had been present since 2006), a finding of a continuity of symptoms would require in this case a finding of credible evidence that tinnitus manifested during service.  As explained above, the Board does not find it credible that the Veteran's tinnitus manifested in service, and therefore does not find it credible that her tinnitus has been present ever since active service.  As such, a continuity of symptoms has not been shown. 

Finally, whether the onset of tinnitus at a later date may be related to in-service noise exposure is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, as a lay person, the Veteran does not have the medical expertise to make a competent determination as to whether tinnitus which manifested after service may be related to noise exposure during service.  See Layno, 6 Vet. App. at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, the Board gives more weight to the VA audiologist's findings against such a relationship in this case than to the Veteran's lay statements, as an audiologist has the necessary expertise to render a competent opinion on this issue. 

Accordingly, the Board finds that a relationship between the Veteran's tinnitus and hazardous noise exposure during active service has not been established.  Therefore, the third Shedden element is not met, and service connection is not warranted.  See Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that service connection requires evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service).

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 






							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


